DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a glucose monitoring system comprising: a user interface having a touch-sensitive display, wherein a first panel of the plurality of panels is configured to display the plurality of monitored glucose levels, wherein a second panel of the plurality of panels is configured to simultaneously display a current glucose level and a glucose trend indicator, and wherein a third panel of the plurality of panels is configured to display status information of a plurality of components of the glucose monitoring system; wherein the touch-sensitive display is further configured to: render the first alert screen on the touch-sensitive display when a first alarm condition is detected, and to affect a further output of the glucose monitoring system corresponding to the first alarm condition in response to user actuation of a portion of the touch- sensitive display; and determine whether the first alarm condition has been resolved; and display the second alert screen in place of the displayed first alert screen when a second alarm condition is detected prior to the first alarm condition being resolved and having a higher priority than the first alarm condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.





/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/03/2022